DETAILED ACTION
The action is responsive to the following communications: the Application filed March 19, 2020, and the information disclosure statement (IDS) filed March 19, 2020 have been entered.
Claims 1-24 are pending. Claims 1, 8 and 13 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, 13-14, 16-19 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0106836) in view of Anderson et al. (US 2018/0107239).
Regarding independent claims 1 and 8, Lee et al. teach a method for writing to an electrically erasable and programmable non-volatile memory (see e.g., FIG. 2: 20-23, para. 0008: flash memories 20 to 23), the method comprising: 

regulating (e.g., para. 0038: … having an optimized frequency f2 …) the oscillation signal (FIG. 2: f2) by the filter circuit so as to generate a clock signal for timing a write cycle (para. 0033: … the flash interface … clock of frequency f2 …outputs the write enable signal … to the flash memories).
Lee et al do not explicitly disclose operatively connecting a filter circuit belonging to a communication interface to an oscillator circuit, wherein the communication interface is physically connected to a bus; and regulating the oscillation signal by the filter circuit. 
Instead, Lee et al. disclose PLL (oscillation) circuit to generate a clock signal for timing a write cycle of non-volatile memory devices.
Anderson et al. teach operatively connecting a filter circuit belonging to a communication interface to an oscillator circuit, wherein the communication interface is physically connected to a bus; and regulating the oscillation signal by the filter circuit (see FIGS. 1-3 and accompanying disclosure, e.g., para. 0032: … the low-pass filter … with sufficient stability to be used in tuning the output frequencies of the local oscillator). 
Further, connecting a filter circuit to an oscillation circuit and regulating the oscillation signal by the filter circuit is an inherent property of a PLL (Phase locked loop) circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Anderson et al. to the teaching of Lee et al. such that a writing to a memory, as taught by Lee et al., utilizes connecting a filter circuit and 
Regarding independent claim 13, Lee et al. and Anderson et al., as combined, teach the limitations of claim 13 as set forth above applied to claim 1, except a state machine configured to control write operations in a write cycle timed by a clock signal.
However, it is a well-known technology that a state machine configured to control write operations in a write cycle timed by a clock signal for a type of memory system for its purpose.
For support, of the above asserted facts, see for example, Weddle (US 2009/0063760), FIG. 4 and accompanying disclosure, e.g., paragraph [0023]: write cycle state machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize state machine controlling write operation in a write cycle because these conventional technology are well established in the art of the memory devices.
Regarding claims 2, 4 and 14, 16, Lee et al. and Anderson et al., as combined, teach the limitations of claims 1 and 13, respectively.
Lee et al. and Anderson et al. do not explicitly disclose before operatively connecting the filter circuit to the oscillator circuit, operatively disconnecting / conneting the filter circuit from the communication interface.
However, free running of oscillation circuit is disconnecting the filter circuit from the communication interface. Namely, it is a well-known technology that free running of a PLL circuit for a type of clock generation circuit for its purpose.

Regarding claims 5 and 17, Lee et al. and Anderson et al., as combined, teach the limitations of claims 1 and 13, respectively.
Lee et al. and Anderson et al. do not explicitly disclose operatively connecting the filter circuit and the oscillator circuit comprises: providing a signal originating from the oscillator circuit to the filter circuit with a mode selection signal; and providing a signal originating from the filter circuit to the oscillator circuit with the mode selection signal.
However, mode selection in an oscillation circuit is a well-known technology for a type of clock generation circuit for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize mode selection in a PLL because these conventional technology are well established in the art of the memory devices.
Regarding claims 6 and 18, Lee et al. and Anderson et al., as combined, teach the limitations of claims 1 and 13, respectively.
Anderson et al. further teach before regulating the oscillation signal with the filter circuit, adjusting a time constant to a given value with a given precision, wherein the filter circuit comprises the adjustable time constant (e.g., para. 0032: … stability to be used in tuning the output frequency …).
Regarding claim 9, Lee et al. and Anderson et al., as combined, teach the limitations of claim 8.
FIG. 4 A-B and accompanying disclosure of Lee et al. further teach regulating the oscillation signal comprises regulating the oscillation signal at a start of each write cycle.
Regarding claims 10 and 19, Lee et al. and Anderson et al., as combined, teach the limitations of claims 8 and 13, respectively.
Anderson et al. further teach dynamically adjusting the frequency of the oscillation signal comprises counting a number of periods of the oscillation signal for a duration of a time constant, adjusting a level of the frequency of the oscillation signal, and repeating the counting and the adjusting until the number of counted periods closest to a preset targeted number is reached (e.g., para. 0039: … counting register …).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Anderson et al. for the same purpose of providing a stable write clock signal.
Regarding claims 11 and 23, Lee et al. and Anderson et al., as combined, teach the limitations of claims 8 and 19, respectively.
Lee et al. further teach generating the clock signal further comprises dividing a frequency of the regulated oscillation signal (e.g., para. 0040: … divider in the second PLL …).

Allowable Subject Matter
Claims 3, 7, 12, 15, 20-22 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825